Citation Nr: 1035400	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Propriety of a reduction from a 40 percent rating to a 10 
percent rating for the service-connected residuals of a 
compression fracture of L1, effective from July 1, 2008. 

2.  Entitlement to an increased disability evaluation for the 
service-connected residuals of a compression fracture of L1.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision prepared by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which decreased the Veteran's service-
connected residuals of a compression fracture of L1 from 40 
percent disabling to 10 percent disabling effective July 1, 2008.

The Veteran presented testimony before the Board in June 2009; 
the transcript has been associated with the claims folder.

The Board recognizes that a claim stemming from a rating 
reduction action is a claim for restoration of the prior rating 
and, typically, does not contemplate a claim for an increased 
rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, in the 
instant case, the Veteran submitted a claim for an increased 
disability rating in May 2007.  In an October 2007 rating 
decision, the RO proposed to reduce the service-connected 
residuals of a compression fracture of L1 from 40 percent to 10 
percent disabling.  The Veteran requested a pre-determination 
hearing, which was held in January 2008.  Thereafter, in an April 
2008 rating decision, the RO reduced the disability rating as 
proposed.  The Veteran submitted a timely Notice of Disagreement 
(NOD).  

The Board finds that the April 2008 rating decision, which 
reduced the Veteran's disability evaluation, was also a denial of 
his petition to have the rating increased.  As a result, the 
Veteran's appeal of that rating determination has brought before 
the Board the issue of the propriety of the reduction of the 
rating in addition to the Veteran's claim for entitlement to an 
increased disability rating for residuals of a compression 
fracture of L1.  Given the decision of the Board as explained in 
greater detail below, the issues on appeal have been 
recharacterized and bifurcated as they appear on the cover page 
of the instant decision.  

The claim for an increased disability evaluation for the service-
connected residuals of a compression fracture of L1 is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2. The Veteran's service-connected residuals of a compression 
fracture of L1 were rated 40 percent disabling for less than five 
years when the RO reduced the rating to 10 percent.

3. The RO's April 2008 rating decision was made without 
consideration of pertinent laws and regulations.


CONCLUSION OF LAW

The April 2008 rating decision reducing the Veteran's service-
connected residuals of a compression fracture of L1 from 40 
percent to 10 percent disabling effective from July 1, 2008, is 
void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.344 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

The Board is satisfied that all necessary development pertaining 
to the claim decided below has been properly undertaken.  The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient to restore the 40 percent 
disability rating for the service-connected residuals of a 
compression fracture of L1 effective from July 1, 2008, which is 
a full grant of the benefit sought on appeal by the Veteran with 
regard to the propriety of the reduction.  The claim for increase 
is addressed in the Remand portion of the instant decision.  

Therefore, any outstanding development not already conducted by 
VA as to the issue is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless error.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Relevant law and regulations

The Board initially observes that the Veteran's claim for 
restoration of the 40 percent disability rating is separate from 
his claim of entitlement to an increased disability rating.  A 
restoration claim involves a determination as to whether a 
reduction in disability rating initiated by the RO was 
appropriate, whereas an increased rating claim is initiated by 
the Veteran and concerns his disagreement with the disability 
rating assigned to a service-connected disability.  As will be 
discussed below, these claims require the application of 
distinctive procedural requirements, burdens of proof, and law 
and regulations.

Reductions in ratings

i.) Basis for reduction

Congress has provided that a Veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  See 38 U.S.C.A. 
§ 1155 (West 2002).  The United Stated States Court of Appeals 
for Veterans Claims (Court) has consistently held that when a RO 
reduces a Veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited 
therein.

Prior to reducing a Veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of the 
entire history of a Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA 
to ascertain, based upon review of the entire recorded history of 
the condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in a Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2009). That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension. However, the provisions of 
38 C.F.R. § 3.344(c) specify that these considerations are 
required for ratings which have continued for long periods at the 
same level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely to 
improve.  Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  See 38 C.F.R. 
§ 3.105(e) (2009).


Analysis

The Veteran is seeking restoration of the previously assigned 40 
percent disability rating for his service-connected residuals of 
a compression fracture of L1.  As indicated above, the Veteran's 
claim of entitlement to an increased rating for the same 
disability will be addressed in the Remand section below.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

In essence, as explained above, the law requires that the 
service-connected disability must have demonstrated improvement 
in order for an assigned rating to be reduced.

In order for a ratings reduction to be properly effected, there 
must be appropriate notice of the proposed reduction, and the 
reduction must be supported by the evidence of record.

Notice of reduction

As was noted in the law and regulations section above, 38 C.F.R. 
§ 3.105(e) requires the issuance of a rating decision proposing 
the reduction or discontinuance and setting out all material 
facts and reasons underlying the proposal.  The Veteran must be 
notified at his or her last address of record, and be provided 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reduction 
in an October 2007 letter.   In the enclosed October 2007 rating 
decision, he was provided the material facts taken from the July 
2007 VA medical examination report.  There was no mention of 
facts found in the VA outpatient treatment records.  The 
rationale for the proposed rating reduction was explained.  The 
Veteran was further informed that he could present evidence and 
that he was entitled to a hearing.  He was afforded 60 days to 
respond.  A review of the record demonstrates that the Veteran 
elected to have a hearing, which was held in January 2008.  
Thereafter, the RO promulgated a rating decision in April 2008, 
implementing the proposed reduction, effective July 1, 2008.

Based on this history, the Board finds that the Veteran was 
properly notified of the proposed rating reduction, in conformity 
with the provisions of 38 C.F.R. 
§ 3.105(e).

Propriety of rating reduction

As to this issue, then, the RO properly applied the regulations 
concerning the procedure for notification of reductions in 
ratings.  The question that remains is whether the RO correctly 
applied the substantive law and regulations regarding the 
reduction.

In a June 2004 rating decision, the Veteran's service- connected 
residuals of a compression fracture of L1 was increased to 40 
percent effective September 26, 2003.  As his rating was reduced 
effective July 1, 2008, the 40 percent disability rating was not 
in effect for five years or more.  As such, the provisions of 38 
C.F.R. § 3.344 do not apply.  In reaching its reduction decision, 
the RO relied upon the July 2007 VA examination report.  In the 
subsequent adjudication, the December 2008 statement of the case 
(SOC), the RO additionally relied on the available VA treatment 
records.

Crucially, a review of the April 2008 rating decision and 
subsequent December 2008 SOC indicates that the RO failed to make 
a specific determination that there was an actual improvement in 
the Veteran's ability to function under the ordinary conditions 
of work and life.  Specifically, the RO found that the criteria 
for the 40 percent rating were no longer met as the VA 
examination showed improvement in painful motion, i.e. that there 
was only tightness now at the end of range of motion.  The RO 
additionally stated that VA treatment notes did not contain any 
specific or objective findings concerning orthopedic functioning, 
to include range of motion of the back. 

Pursuant to the Court's holdings in Faust and Brown, in any 
rating reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in a Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. 
Brown, 5 Vet. App. at 421. As such, the RO's failure to make such 
a determination in this case renders the reduction improper.

The Board recognizes that the RO set forth the relevant medical 
and lay evidence and indicated that there was an improvement in 
the Veteran's range of motion.  However, as indicated above, the 
RO failed to find that the improved painful motion (where pain 
began during range of motion studies) actually reflected an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  In fact, the RO conceded 
that the evidence showed a five degree reduction of flexion from 
VA examination in April 2004 to VA examination in 2007. 

The law is clear that certain procedures, set forth in Brown and 
Faust, must be followed when a disability rating is reduced.  The 
RO's failure to comply with the requirements renders the 
reduction from 40 percent to 10 percent void ab initio. See 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court 
explained that where a rating reduction was made without 
observance of law, the erroneous reduction must be vacated and 
the prior rating restored.  Such action is required in the 
instant case.  Accordingly, the previously assigned 40 percent 
rating for the service-connected residuals of a compression 
fracture of L1 is restored as of July 1, 2008.  The appeal is 
allowed to that extent.


ORDER

Restoration of the 40 percent disability rating for the service- 
connected residuals of a compression fracture of L1 is granted 
effective from July 1, 2008.




REMAND

The Veteran has also filed a claim of entitlement to an increased 
disability evaluation for the service-connected residuals of a 
compression fracture of L1.  A determination has been made that 
additional evidentiary development is necessary.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded for action as described below.

As determined above, the 40 percent rating for the service-
connected residuals of a compression fracture of L1 has been 
restored as of July 1, 2008.  The Veteran has maintained since 
filing his claim for increase in May 2007 that his disability had 
worsened in severity to warrant a rating in excess of 40 percent. 

In the Veteran's NOD he indicated that his range of motion had 
decreased from the examination where he was rated 40 percent 
disabled.  In his substantive appeal, the Veteran furthered 
indicated that his back injury had not improved.  He further 
indicated that his primary care physician would not agree that 
his back had improved.  Finally, the Veteran stated that his back 
condition "disabled his movement and life considerably."  

During both the January 2008 RO and June 2009 Board hearings, the 
Veteran testified that he was taking medication to control his 
symptoms, he missed work as a result of his limited motion, he 
was unable to play with his son, he had difficulty working, and 
had trouble with intimate relations with his wife.   

The last VA examination of record is dated in July 2007.  VA 
outpatient treatment records dated between 2006 and 2008 show 
continued complaints of radiating low back pain, as well as right 
extremity numbness and weakness.  The Board cannot ascertain to 
what extent the residuals of a compression fracture of L1 have 
increased in severity, if at all, without a new VA examination.  
The Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the Veteran 
asserts that the service-connected disability in question has 
undergone an increase in severity since the time of his last VA 
examination, the prior VA examination report may be inadequate 
for rating purposes and a new VA examination is required.  
38 C.F.R. § 3.327(a); See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 402-03 
(1997).  

A Remand is also necessary in order to obtain the Veteran's 
Vocational Rehabilitation folder.  The Board notes that it would 
appear that at one time the Veteran was participating in 
vocational rehabilitation.  See Report of VA Examination dated in 
April 2004.  This folder has not been associated with the claims 
folder and must be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(2).

Ongoing VA medical records pertinent to the issue should also be 
obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met, to include giving the Veteran another 
opportunity to present information and/or evidence pertinent to 
the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The RO should also give the 
Veteran another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal.

2.  The RO should obtain the Veteran's 
Vocational Rehabilitation Folder.  All 
requests for records and their responses 
must be associated with the claims folder.

3.  The RO should obtain any outstanding VA 
and/or private treatment records not on 
file pertaining to the issue subject to 
this REMAND.  All requests for records and 
their responses should be clearly 
delineated in the claims folder.  

4.  After the receipt of any additional 
medical records obtained in accordance with 
this remand, the RO should schedule an 
orthopedic examination to ascertain the 
current severity of the Veteran's service 
connected residuals of a compression 
fracture of L1.  The Veteran's claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner should indicate 
that the claims folder was reviewed.  All 
indicated studies should be performed.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a written 
report.

(A) The examiner should provide data as to 
the range of motion for the lumbosacral 
spine, specifically identifying any 
excursion of motion accompanied by pain.  

(B) The examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  

(C) The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability on 
repeated use or flare-ups (if the Veteran 
describes flare-ups).  

(D)  In addition, the examiner should 
quantify the number of weeks of 
incapacitating episodes (a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician) over the past 12 months.

(E)  The examiner should also indicate 
whether there are 
neurological problems and/or neurologic 
abnormalities like bowel or bowel 
impairment, shown to be related to the 
lumbar spinal pathology and if so, identify 
the nerves involved and severity of 
involvement.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  38 C.F.R. § 3.655. 

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  Adjudication of the claim for a 
higher evaluation should include specific 
consideration of whether "staged rating" 
(assignment of different ratings for 
distinct periods of time, based on the 
facts found), is appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations and afford then an 
appropriate time period for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


